      Case 4:21-cv-00037-CDL-MSH Document 10 Filed 07/26/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION


RONALD GRADDY,                            :
                                          :
                     Plaintiff,           :
                                          :      Case No. 4:21-cv-00037-CDL-MSH
              v.                          :
                                          :
BOLKCOM, IV., JUDGE,                      :
                                          :
                     Defendant.           :
                                          :
_________________________________


                                  DISMISSAL ORDER

       Pro se Plaintiff Ronald Graddy, a former inmate at the Georgia Diagnostic &

Classification Prison in Jackson, Georgia, filed a 42 U.S.C. § 1983 civil rights claim. ECF

No. 1. Plaintiff also filed an incomplete motion for leave to proceed in forma pauperis.

ECF No. 2.

       On June 10, 2021, Plaintiff was ordered to recast his complaint. ECF No. 4. He

was also ordered to either submit a complete motion to proceed in forma pauperis with the

proper supporting documents or pay the full filing fee. Id. Plaintiff was given fourteen

(14) days to respond and was informed that failure to comply would result in dismissal of

his action. Id. Plaintiff filed a recast complaint. ECF No. 7. However, he also filed

another incomplete motion to proceed in forma pauperis without a certified copy of his

prison trust account. ECF No. 8.

       Therefore, on July 2, 2021, the Court ordered Plaintiff to show cause why his action

should not be dismissed for failure to comply with this Court’s order to pay the filing fee
      Case 4:21-cv-00037-CDL-MSH Document 10 Filed 07/26/21 Page 2 of 2




or file a proper motion to proceed in forma pauperis.          ECF No. 8.      The Court

unambiguously informed Plaintiff that his action would be dismissed if he failed to comply.

Id. Plaintiff was given fourteen (14) days to respond and he has failed to do so.

      Because Plaintiff has failed to comply with the Court’s orders or otherwise

prosecute his case, his complaint is DISMISSED WITHOUT PREJUDICE. See Fed.

R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (“The court may dismiss an action sua sponte under Rule 41(b) for failure to

prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v.

Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).



      SO ORDERED, this 26th day of July, 2021.



                                          S/Clay D. Land
                                          CLAY D. LAND, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            2
